
	

114 HR 88 IH: To amend subtitle IV of title 40, United States Code, regarding county additions to the Appalachian region.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 88
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mrs. Blackburn introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend subtitle IV of title 40, United States Code, regarding county additions to the Appalachian
			 region.
	
	
		1.Additions to appalachian regionSection 14102(a)(1)(K) of title 40, United States Code, is amended—
			(1)by inserting Hickman, after Hawkins,;
			(2)by inserting Perry, after Overton,; and
			(3)by inserting Wayne, after Washington,.
			
